United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1384
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

            Timmie Durrell Cole, Sr., also known as Timmie D. Cole

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Southern District of Iowa - Davenport
                                 ____________

                           Submitted: August 13, 2020
                             Filed: August 20, 2020
                                 [Unpublished]
                                 ____________

Before LOKEN, GRUENDER, and KELLY Circuit Judges.
                          ____________

PER CURIAM.

      Timmie Durrell Cole, Sr., appeals after the district court1 revoked his
supervised release and sentenced him to four months in prison, which was below the

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.
advisory sentencing guideline range, followed by eight years of supervised release.
His counsel has moved for leave to withdraw and has filed a brief, in which he argues
that the evidence was insufficient to support the district court’s finding that Cole
violated the conditions of his supervised release, and that the four-month revocation
prison sentence was substantively unreasonable. Cole does not challenge the
substantive reasonableness of his supervised release sentence.

       We note that Cole was released from prison on April 17, 2020, and we
conclude that his challenge to the substantive reasonableness of his prison sentence
is therefore moot. See United States v. Heins, 669 Fed. Appx. 320, 322 (8th Cir.
2016) (unpublished per curiam). After careful review of the record, we further
conclude that the district court did not clearly err in finding, by a preponderance of
the evidence, that Cole violated the conditions of his supervised release. See 18
U.S.C. § 3583(e)(3); United States v. Black Bear, 542 F.3d 249, 252 (8th Cir. 2008)
(standard of review). We discern no error in the district court’s finding that Cole
failed to abide by the probation officer’s instructions to reside at an approved
residence, and there was ample evidence for independently revoking Cole’s
supervised release based on his association with a convicted felon. See United States
v. Miller, 557 F.3d 910, 914 (8th Cir. 2009).

     Accordingly, we grant counsel’s motion to withdraw, and we affirm the
judgment.
                   ______________________________




                                         -2-